PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/569,975
Filing Date: 13 Sep 2019
Appellant(s): ZZ Biotech LLC



__________________
Dolores Wynne Herman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/4/2022.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/4/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(A) Claims 1-3, 5-6, 8, 10, 12, 14 and 16, remain rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (U.S. PGPUB 2004/0176288; of record in IDS filed 9/13/2019) in view of Williams et al (2012, Curr Pharm Des., 18(27): 4215–4222; of record in IDS filed 9/13/2019).

(B) Claims 4, 7, 9, 11, 13, 15, and 17 remain rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (U.S. PGPUB 2004/0176288) in view of Williams et al (2012, Curr Pharm Des., 18(27): 4215–4222) as applied to claims 1-3, 5-6, 8, 10, 12, 14 and 16 above, and further in view of Boulaftali et al (2013, Arterioscler Thromb Vasc Biol., 33:1647-1654).

(C) Claims 1-3, 5-6, 8, 10, 12, 14 and 16 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of U.S. Patent No. 8,728,512 in view of Williams et al (2012, Curr Pharm Des., 18(27): 4215–4222) and Jackson et al (U.S. PGPUB 2004/0176288).

(D) Claims 4, 7, 9, 11, 13, 15, and 17 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of U.S. Patent No. 8,728,512 in view of Williams et al (2012, Curr Pharm Des., 18(27): 4215–4222) and Jackson et al (U.S. PGPUB 2004/0176288) as applied to claims 1-3, 5-6, 8, 10, 12, 14 and 16 above, and further in view of Boulaftali et al (2013, Arterioscler Thromb Vasc Biol., 33:1647-1654).
(2) Response to Argument
Appellant points to their analysis in Section II(A), and specifically the teachings of the attached Julovi and Mosnier references, and alleges that it would not be predicted that Williams’ 3K3A-APC retains the cytoprotective properties of APC.
As an initial matter, it is noted that there is nothing on the record that suggests that 3K3A-APC would not retain the cytoprotective properties of APC. Appellant’s attached Julovi reference does not mention 3K3A-APC. While appellant alleges that this reference teaches that APC’s wound healing effects are only do to PAR-2 binding and not PAR-1, this is not the case. As shown in Figure 6 of Julovi, Julovi teaches APC functions to both transactive PAR-1 and PAR-2, as well as directly active PAR-2.

    PNG
    media_image2.png
    211
    508
    media_image2.png
    Greyscale

Figure 6 of Julovi.
Importantly, there is nothing in Julovi to suggest that 3K3A-APC does not activate any PAR. Indeed, as recognized by the appellant the Williams reference cited in the rejection specifically teaches that 3K3A-APC retains its full cytoprotective properties. While appellant cites to the attached Mosnier reference for general discussion on intracellular mechanisms of APC, there is nothing in Mosnier to suggest that 3K3A-APC does not activate any particular PAR, nor that 3K3A-APC does not retain its full cytoprotective properties (as specifically taught by Williams). Indeed, appellant’s Mosnier reference also specifically recognizes that 3K3A-APC retains its full cytoprotective properties. Mosnier states “[w]hen the ratio of cytoprotective to anticoagulant activities of these APC variants was compared with wild-type APC (normalized to a ratio of 1:1), the 2 APC variants designated 3K3A-APC and 229/230-APC exhibited 25-times and 7-times greater antiapoptotic activity relative to that of wild-type APC (Figure 5E).”

    PNG
    media_image3.png
    243
    602
    media_image3.png
    Greyscale

Figure 5E of Mosnier.
Therefore there is no evidence to suggest that 3K3A-APC would not possess the cytoprotective activities of APC, and both the Williams reference cited in the rejection as well as the Mosnier reference cited by the appellant specifically teach that 3K3A-APC maintains the cytoprotective activities of APC.
	Appellant continues this line of argument alleging that because Williams is concerned with cryoprotection of neurons, that Williams does not establish cryoprotection for any other cell type. As an initial matter, it is note that claimed method is broad with respect to what cell types in the dermis are benefiting from the treatment, and therefore includes the neurons that penetrate the dermis. Importantly, there is nothing on the record to suggest that the APC variant 3K3A-APC only is cytoprotective towards neurons. Williams states on page 2:
“The three amino acid changes in APC, K191A-K192A-K193A, alter a factor Va binding exosite in APC resulting in greatly reduced anticoagulant activity, i.e., by > 90%[21], but do not affect exosites that recognize EPCR or PAR1 which are important for APC’s cellular activity. Thus, 3K3A-APC retains normal anti-apoptotic activity in a model of staurosporine-induced apoptosis in human umbilical vein cells.”
Therefore contrary to appellant’s allegation, Williams does specifically teach that 3K3A-APC retains normal anti-apoptotic activity in another cell type besides neurons, and nowhere does Williams state that APC is only cytoprotective in neurons and not other cell types. It is also noted that appellants Mosnier reference teaches that APC is cytoprotective in various cell types and neither reference limits the cytoprotective activities to exclude any cell types.
Appellant highlights that Jackson teaches anti-coagulation activities of APC together with other functions of APC, are why APC is beneficial for wound healing. Appellant alleges that because Williams teaches 3K3A-APC has reduced anti-coagulation activities, that Jackson teaches away from using 3K3A-APC. As an initial matter, it should be noted that Jackson specifically teaches an APC, a functional fragment of an APC, or an APC mimetic compound can be used in the method. Jackson states in the abstract:
“A method and medicament for promoting wound healing in a subject is disclosed. The medicament comprises an effective amount of an agent comprising one or more of; (i) an activated protein C (APC), (ii) a functional fragment of an APC, (iii) an APC mimetic compound, and (iv) protein C.”

Therefore Jackson does not teach away from using a APC variant, but instead specifically teaches that an APC mimetic or a functional fragment of APC can be used in Jackson’s method. It is also noted that Jackson specifically teaches that coagulation is a necessary first step of wound healing. Jackson states in paragraph [0003]:
“The healing of wounds is a complex process involving a number of stages. These include; 1) coagulation, which begins immediately after injury; 2) inflammation, which begins a few minutes later; 3) a migratory and proliferative process (granulation stage), which begins within hours to days; and 4) a remodelling process with subsequent development of full strength skin (1-3).”

Jackson further states in paragraph [0005]:
“Coagulation controls haemostasis and initiates healing by releasing a variety of growth factors and cytokines from degranulated platelets.”
The fact that Jackson teaches APC is administered after coagulation has occurred only further supports Jackson’s recognition of the importance of coagulation in wound healing. While appellant highlights that Jackson is also open to an embodiment wherein APC is administered before coagulation, this does not negate Jackson’s explicit teachings on the importance of coagulation. Furthermore, a thorough reading of Jackson makes it clear that Jackson teaches the usefulness of APC for many specific reasons which were more recently discovered. Specifically, Jackson teaches that it was recently discovered APC can promote regeneration of endothelial cells after wounding, stimulate re-epithelialisation fibroblast invasion, act as an anti-inflammatory agent, and directly activate gelatinase A (see paragraphs [0018] – [0019] of Jackson). Therefore, given Jackson’s teachings of the many important roles of APC and explicit teaching of the usefulness of a functional fragment of APC or an APC mimetic, and Jackson’s recognition that coagulation is the first necessary step in wound healing, along with Williams teachings that serious bleeding is a dose-limiting side effect of APC treatment (see abstract of Williams), this argument is not persuasive.  
Appellant points to Figure 1 of the instant specification and alleges they observed unexpected superior results of faster wound healing by treatment of 3K3A-APC as compared to APC or a PBS control. First, and importantly, the results in this figure are not commensurate in scope with the instantly claimed method. Independent claim 1 limits to a single active step of contacting a dermal wound with an effective amount of 3K3A-APC. Independent claim 1 does not limit to the length of treatment, the rate of wound healing, nor any specific parameters of the treatment. While dependent claims 14 and 15 limit the “effective amount” of 3K3A-APC to being either 250 or 500 micrograms, the results presented in Figure 1 only use much lower doses of either 2, 10 or 30 micrograms. The specification does not provide any limiting definition of “effective amount” but rather only lists possible embodiments ranging from 0.1 to 2000 micrograms. It is also important to note that while appellant alleges that their results in the figure show faster healing, this is not shown in the figure. Each of the test conditions reach the x-axis on day 12, indicating the first day wherein the wound has fully healed in all conditions in on day 12. Therefore there does not appear to be a difference in the speed of healing between any of the tested conditions. For these reasons the appellant has not made a case for unexpected results and this argument is not persuasive.  
Appellant alleges that Boulaftali does not cure the deficiencies alleged above. However, as appellant’s arguments above were not persuasive, this argument is not persuasive.
Appellant relies on their arguments above to traverse the double patenting rejections. However, as the arguments above were not persuasive, this argument is not persuasive. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        
Conferees:
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653                                                                                                                                                                                                        /LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.